PER CURIAM.
We reverse for a new trial because, in this complex and difficult medical malpractice wrongful death case, the trial judge unreasonably restricted plaintiff's counsel to fifteen minutes for voir dire examination, Pineda v. State, 571 So.2d 105 (Fla. 3d DCA 1990); Knapp v. Shores, 550 So.2d 1155 (Fla. 3d DCA 1989), review denied, 563 So.2d 634 (Fla.1990); Gosha v. State, 534 So.2d 912 (Fla. 3d DCA 1988); Williams v. State, 424 So.2d 148 (Fla. 5th DCA 1982), and fifteen minutes for opening statement. Knapp, 550 So.2d at 1157; Quarrel v. Minervini, 510 So.2d 977 (Fla. 3d DCA 1987), review denied, 519 So.2d 987 (Fla.1988); Bullock v. Mount Sinai Hosp. of Greater Miami, 501 So.2d 738 (Fla. 3d DCA 1987); Maleh v. Florida East Coast Properties, Inc., 491 So.2d 290 (Fla. 3d DCA 1986).